—In an action in which the plaintiff was granted a divorce, she appeals from an order of Supreme Court, Nassau County, dated March 23, 1979, which denied her motion for counsel fees and disbursements in connection with her defense of an appeal brought by defendant. Order affirmed, without costs or disbursements. Special Term properly concluded that plaintiff was not indigent and that she was possessed of adequate means to pay her own counsel fees in connection with her successful defense of the prior appeal. Since the motion herein for counsel fees was pending on March 5, 1979, plaintiff is not entitled to counsel fees (see Childs v Childs, 69 AD2d 406; Orr v Orr, 440 US 268). Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.